Ransom, C. J.
delivered the opinion of the Court.
The act of March 16, 1840, (S. L. 1840, p. 53,) under which the proceedings to dissolve the attachment were had, requires that the citation shall be served three days, at least, before the return day thereof. By the terms of this act, the return day is excluded in the computation of time. The Revised Statutes provide that, “in the construction of the statutes of this state,” “ any specified number of days shall be construed to mean entire days.” R. S. 3, ^ 3, subd. 11. This rule of construction would exclude the day of service, that being but the fraction of a day; and, but two entire days having intervened, between the day of service and the return day of the citation, the service was clearly insufficient. The Judge erred, therefore, in taking jurisdiction, and dissolving the attachment, and the judgment rendered by him must be reversed.

Judgment reversed.